DETAILED ACTION
In view of the Appeal Brief filed on 9/16/21, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection so set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options: 
File a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or
Initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 

/RICKY L MACK/Supervisory Patent Examiner, 
Art Unit 2872            
                                                                   
                                                                                                                         
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but are partially persuasive.  Claim 8 was canceled in the Claims filed on 6/4/21 which were entered into the record.  The rejection below is for clarification purposes based on the arguments to provide better clarity between the inorganic particle layer (25) and the dielectric layers (23) and because a single reference rejection under 35 USC  §103 is more appropriate than a rejection under 35 USC  §102. 
Applicant argues that Takada does not describe the thickness of the silica layer with sufficient specificity.  However, review of the entire paragraph (col 14 lines 1-25) provides sufficient specificity to meet the requirement based on the use of the film (see specifically lines 9-13 and 15-24).     

Any arguments not specifically addressed here should be addressed or cleared up in the rejection below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US RE45,642), previously cited. 
Regarding Claim 1: Takada teaches a fine structure (fig 5A) comprising: an element having a lattice or irregularity (22) formed at a pitch shorter than a wavelength of light in a used bandwidth on an element main body (21; col 13 lines 48-51); and a water repellent layer that covers a surface of the element (23, dielectric layer; col 14 lines 26-27 and col 20 lines 19-28 which teach water repellency of the films described in col 14 lines 26-27); wherein the lattice or irregularity has a height of 10 nm or larger (col 13 line 66, 0.01 µm= 10 nm) and a width of 35 to 45 nm (col 13 lines 64 and 65, 45 nm1); arranged at the pitch of 200 nm or smaller (col 13 line 64; 0.05 µm=50 nm), wherein the water-repellent layer has a silica layer made of silica (23, col 14 lines 26 & 27) wherein a thickness of the silica layer is 1/10 or less than  and a silane coupling layer made of a silane coupling agent in this order from a side of the element wherein the silane coupling layer is configured of perfluorodecyltriethoxysilane (FDTS) or octadecyltrichlorosilane (OTS).  However, Takada teaches the option to replace the silica layer with a silica layer and a silane coupling layer made of a silane coupling agent (col 20 lines 22-65) in this order from a side of the element (col 20 lines 49-65)  wherein the silane coupling layer is configured of perfluorodecyltriethoxysilane (FDTS) or octadecyltrichlorosilane (OTS) (col 20 lines 49-52).   It would have been obvious to one of ordinary skill in the art to try to replace the silica layer of Takada fig 5a, with the silica layer and silane coupling layer of Takada with a reasonable expectation of success for the purpose of improving humidity resistance (col 20 lines 49-50).
Regarding Claims 2 and 3: Takada discloses the invention as described in Claim 1 but does not specifically teach wherein super water repellency is obtained to the extent that a contact angle of water with a surface of the fine structure is 100 degrees or larger and 180 degrees or smaller (as in claim 2); or 150 degrees or larger (as in claim 3).  These limitations are considered function limitations which do not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences it appears, prima facie, that the prior art Takada discloses all the claimed structure that is capable of performing the recited claim functions. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).
Regarding Claim 6: Takada (fig 5A) discloses the invention as described in Claim 1 but does not specifically teach wherein the lattice is configured of the same material as a material of the element main body.  However, Takada (fig 1A) teaches another embodiment of the invention where the lattice is the same material as the element main body (11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Takada with a lattice and main body made of the same material for the cost reduction (col 9 lines 26-35) or ease of manufacture (col 10 lines 6-18) purposes.  
Regarding Claim 7: Takada discloses the invention as described in Claim 1 and further teaches wherein the lattice is configured of a different material (col 13 lines 40-46) from the material of the element main body (col 9 lines 26-29).  
Regarding Claim 9: Takada discloses the invention as described in Claim 1 and further teaches wherein the element has a polarizing function (col 13 line 52) and an optional anti-reflection function (col 20 lines 14-16).  
Regarding Claim 10: The method is merely a compilation of the parts based on the structure of the apparatus and Takada discloses all of the elements of the structures which would provide a person of ordinary skill in the art at the time of the application all the information necessary to satisfy the method (see also col 20 lines 60-65). 
Regarding Claim 11: Takada discloses the invention as described in Claim 1 and further teaches an optical instrument comprising the fine structure of Claim 1 (fig 13; col 21 lines 1-7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Commonly owned, Kimura (US2019/0094437) teaches a fine structure with an element having a lattice and water repellant layer where the thickness of the water repellant layer is 1/10 or less of the pitch (¶56).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/4/21


    
        
            
        
            
        
            
    

    
        1Width was calculated using the line width/pitch*pitch (0.05*0.9 =0.045 µm= 45 nm), and line width is defined col 9 lines 61-62.